IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

JOHNATHAN WILLIAMS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D16-1817

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 18, 2016.

Petition for Writ of Prohibition -- Original Jurisdiction.

Johnathan Williams, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

ROBERTS, C.J., ROWE and BILBREY, JJ., CONCUR.